Citation Nr: 0638213	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an earlier effective date earlier than 
April 28, 2003, for the grant of a 50 percent rating for 
psychogenic pain disorder with major depression.

2.  Entitlement to an earlier effective earlier than April 
28, 2003, for the grant of a 10 percent rating for hiatial 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina wherein the RO assigned 50 and 
10 percent ratings to the service-connected psychogenic pain 
disorder with major depression and hiatal hernia, 
respectively, effective from April 28, 2003.  During the 
pendency of the appeal, jurisdiction of the claims files was 
transferred to the Boston, Massachusetts RO.  

In December 2005, the veteran testified before the 
undersigned at the Boston, Massachusetts RO.  A copy of the 
hearing transcript has been associated with the claims files. 

In November 2004, the veteran submitted a VA form 9, in which 
he wrote that he was disagreeing with the evaluation of his 
psychiatric disability, and contended that the evaluation 
should be 70 percent.  This statement appears to have been 
received more than one year after any decision evaluating his 
psychiatric disability, and thus, could not be a timely 
notice of disagreement.  38 U.S.C.A. § 7105(b)(1), (c) (West 
2002).  In any event, in a May 2006 rating decision the RO 
granted a 70 percent rating for the disability.  This was a 
full grant of the benefit sought.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (While a claimant is presumed to be seeking 
the maximum benefit available under law, the claimant can 
choose to limit the claim to a lesser benefit).

At the December 2005 hearing the veteran sought to submit a 
notice of disagreement with a rating decision that had denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  This benefit was also granted 
int eh May 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the December 2005 hearing, the veteran's 
representative raised issues of clear and unmistakable error 
(CUE) in the RO's April and June 1987 rating actions, which 
granted service connection for psychogenic pain disorder, 
evaluated as 10 percent disabling; and hiatus hernia, 
evaluated as noncompensable, respectively.  (Transcript (T.) 
at pages (pgs.) 4, 8). 

Because a finding of CUE in the prior rating actions is a 
route to an earlier effective date, the CUE claims are 
inextricably intertwined with the claims on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
decision on one would prejudice the adjudication of the 
other).

The Board does not have jurisdiction over theories of CUE not 
considered by the RO.  Jarrell v. Nicholson, 20 Vet. App. 
326, 333-4 (2006).  The Board is required to remand the 
appeal so that the agency of original jurisdiction can 
consider the CUE issue in the first instance.  Huston v. 
Principi, 18 Vet. App. 395 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should adjudicate the 
veteran's claims of CUE in the April 
and June 1987 rating decisions that 
established the initial ratings for 
psychogenic pain disorder, and hiatus 
hernia.

The veteran and his representative are 
reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must 
be perfected.

2.  Thereafter, the AMC or RO should 
readjudicate the earlier effective 
dates claims, and if they are not fully 
granted, issue a supplemental statement 
of the case, including the law 
referable to CUE, before returning the 
claims files to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

